Electronically Filed
                                                               Supreme Court
                                                               SCWC-28314
                                                               10-OCT-2011
                     NOS. SCWC-28314 and SCWC-28315            09:48 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            CHUNG MI AHN,
          Respondent/Claimant/Appellant/Appellee-Appellee,

                                     vs.

              LIBERTY MUTUAL FIRE INSURANCE COMPANY,
     Petitioner/Respondent/Appellee/Appellant-Cross-Appellee,

                                     and

                GORDON I. ITO,1 Insurance Commissioner,
             Department of Commerce and Consumer Affairs,
            Respondent/Appellee/Appellee-Cross-Appellant.
                             (SCWC-28314)


                           KEE SUN KIM,
      Respondent/Claimant/Appellee/Appellant-Cross Appellee,

                                     vs.

              LIBERTY MUTUAL FIRE INSURANCE COMPANY,
     Petitioner/Respondent/Appellee/Appellant-Cross-appellee,

                                     and

                 GORDON I ITO, Insurance Commissioner,
             Department of Commerce and Consumer Affairs,
            Respondent/Appellee/Appellee-Cross-appellant.
                              (SCWC-28315)




      1
            During the pendency of this action, Gordon I. Ito (Ito or
Insurance Commissioner Ito) succeeded J.P. Schmidt (Schmidt, Insurance
Commissioner, or Insurance Commissioner Schmidt) as Insurance Commissioner.
Therefore pursuant to Hawai#i Rules of Appellate Procedure Rule 43(c)(1)
(2010), Ito has been substituted for Schmidt.
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 28314 (CIV. NO. 05-1-2265) and
                ICA NO. 28315 (CIV. NO. 06-1-0994))

                       ORDER OF CORRECTION
 (By: Nakayama, Acting C.J., Acoba, Duffy and McKenna, JJ., and
  Circuit Judge Chang, in place of Recktenwald, C.J., recused)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed October 4, 2011, is corrected as follows:

          1.     Page 2: underscore OPINION OF THE COURT BY

MCKENNA, J.

          2.     Page 8, at 2.: underscore Gamata v. Allstate Ins.

Co.

          3.     Page 8, second full paragraph, line 1: underscore

Wilson

          4.     Page 14, line 2: remove single space indentation

before “Based”

          5.     Page 20, second full paragraph, line 2: underscore

Zanakis-Pico v. Cutter Dodge, Inc.

          6.     Page 20, second full paragraph, line 5 to line 6:

underscore Allstate Ins. Co. v. Schmidt

          7.     Page 21, line 2 to line 3: underscore “when the

language of the statute is ambiguous or produces an absurd or

unjust result.”

          8.   Page 21, line 3 to line 4: underscore Estate of

Roxas v. Marcos



                                  2
           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawai#i, October 10, 2011.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Gary W.B. Chang




                                 3